Eao, Chief Judge:
Counsel for the respective parties have submitted this case for decision on a stipulation reading as follows :
IT IS HEEEBY STIPULATED AND AGEEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed IJM (Commodity Specialist’s Initials) by I. James Motta (Commodity Specialist’s Name) on the invoice covered by the protest enumerated above and identified as Candlestick, tray and swan, are in fact made of coated cast iron, not enameled, or glazed with vitreous glasses, and not coated or plated with precious metal,
Plaintiff claims said merchandise is dutiable at 8% under Item 653.85 under the provision for coated cast iron as articles of cast iron, not enameled, or glazed with vitreous glasses, and not coated or plated with precious metal.
IT IS FUETHEE STIPULATED AND AGEEED- that this protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
In view of this stipulation which is accepted as an agreed statement of fact, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the commodity specialist *13on tbe invoice accompanying the entry covered by the protest herein, is properly dutiable at 8 per centum ad valorem under item 653.85, Tariff Schedules of the United States, as articles of cast iron, not enameled, or glazed with vitreous glasses, and not coated or plated with precious metal.
The protest is sustained and judgment will be entered for the plaintiff.